Case: 18-12291     Date Filed: 02/27/2019   Page: 1 of 24


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-12291
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 4:16-cv-01489-JEO

JOSEPH BLACK,

                                                                Plaintiff-Appellant,

                                      versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                              Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________
                               (February 27, 2019)

Before WILSON, GRANT, and HULL, Circuit Judges.

PER CURIAM:


      Joseph Black appeals the district court’s affirmance of the decision of the

Commissioner of the Social Security Administration (Commissioner) denying his

application for Social Security Income (SSI). He argues that the Administrative
             Case: 18-12291     Date Filed: 02/27/2019   Page: 2 of 24


Law Judge (ALJ) improperly discounted the opinion of treating physician Dr.

Richard Grant without good cause. He then argues that the ALJ also improperly

discounted the opinion of Dr. Robert Storjohann because the ALJ substituted his

own opinion for a medical expert. Black also argues that the Appeals Council

improperly denied review of the ALJ’s decision by refusing to review and consider

new and chronologically relevant evidence consisting of a psychological

evaluation from Dr. David Wilson. Furthermore, Black argues that the district

court erred by denying his request for a sentence-four remand because the Appeals

Council refused to consider Dr. Wilson’s evaluation. Finally, Black argues that the

district court erred by affirming the ALJ’s decision based on post hoc

rationalizations. We affirm on all issues.

                                         I.

                               A. Personal History

      Joseph Black applied for SSI on January 16, 2013, alleging that his disability

began as of November 24, 2010. His initial interview revealed that he had

previously filed a disability insurance benefits claim, which the Appeals Council

denied in July 2011. Black reported that he was depressed and bipolar and had

high cholesterol, short term memory issues, and chronic obstructive pulmonary

disease (COPD). While he had stopped working by December 1, 2011, Black

believed that his conditions were severe enough to have prevented him from


                                             2
                Case: 18-12291        Date Filed: 02/27/2019       Page: 3 of 24


working since November 24, 2010. He reported that the highest grade of school he

completed was eighth grade. He indicated that he was not currently taking any

medications. He reported that, from 1992 to 2009, he worked various positions in

general labor and temporary services and in December 2011, he worked in a

production manufacturing position. Black also reported that in these temporary

jobs he had to walk, stand, sit, climb, stoop, kneel, crouch, crawl, and handle big

objects. Black submitted a function report containing details about his current

work, health, and functioning.

                                     B. Medical Records

       Black saw Dr. Carol James at Quality of Life Health Services in April 2008.

Dr. James indicated that Black had chronic conditions of bipolar disorder, high

cholesterol, and depression. Black then started going to Cherokee Etowah Dekalb

Mental Health Center (CED) in January 2008, where he was initially assigned a

Global Assessment of Functioning (GAF) score of 58. 1 Black was treated at CED

for depression and bipolar disorder from February 2008 to 2011. His treatment

consisted of medication and individual and group therapy. The assigned therapists

varied from visit to visit.




1
 The GAF score was later discussed in the ALJ’s decision. The GAF rating is used to assess
disability claims involving mental disorders, reporting a “clinician’s judgment of a person’s
ability to function in daily life.” The rating also “reflects the clinician’s subjective judgment
about the person’s symptom severity and psychological, social, and occupational functioning.”
                                                 3
              Case: 18-12291    Date Filed: 02/27/2019   Page: 4 of 24


      On January 23, 2009, Jack Bentley, Ph.D., produced a mental examination

report of Black finding that Black had a history of high cholesterol, chronic knee

pain, short-term memory loss, anxiety, and depression. Black had been taking

three different types of medication from CED, which he had to stop taking two

months prior because he failed to appear at his last appointment. Black showed no

evidence of phobias, obsessions, or unusual behaviors and did not appear to be

noticeably anxious. Dr. Bentley estimated that Black’s cognitive functioning was

borderline to mild mental retardation and diagnosed Black as having a personality

disorder with antisocial features, auditory hallucinations suggestive of a psychotic

disorder, dysthymia, and poor impulse control.

      Black also visited Dr. James at J.W. Stewart Neighborhood medical center

on May 8, 2009. Dr. James noted that Black smoked two packs of cigarettes a day

but had no cough or audible wheeze, and no other bone or joint pain or

weaknesses. A few weeks later, Black saw Dr. James again, complaining of

coughing and wheezing, and feeling short of breath. Dr. James reported that

Black’s extremities appeared normal, and he was alert and oriented and had no

unusual anxiety or evidence of depression. She continued Black’s prescription for

Zyprexa and prescribed some medication to help with his cough and wheezing. In

June 2010, Black visited Dr. James again—he did not report that he was in any

pain and was not under any apparent distress.


                                          4
              Case: 18-12291    Date Filed: 02/27/2019    Page: 5 of 24


      Dr. Robert Storjohann, a consulting psychologist, performed a psychological

evaluation on July 28, 2010. Black indicated he had anger problems, was

impulsive, overactive and inattentive, and had problems with attention and

concentration. He reported a history of suicidal ideation and unstable interpersonal

relationships, and shared that he experienced depression, anxiety, and worry since

he was 11 or 12 years old. Black indicated he felt less angry, suspicious, and

depressed when he was taking psychotropic medication and experienced less

frequent mood swings. Dr. Storjohann reported that Black appeared severely

depressed, intensely anxious, and tense.

      Dr. Storjohann concluded that, due to the severity of his psychiatric

difficulties, Black was unable to make acceptable work-related decisions in a

consistent or reliable manner and was unable to manage his own finances. He

concluded that Black’s level of intellectual functioning was in the borderline range

and assigned him a GAF score of 42. He diagnosed Black with bipolar disorder,

generalized anxiety, social phobia, attention deficit hyperactivity disorder

(ADHD), paranoid personality disorder, asthma, emphysema, chronic knee pain,

dental problems, and elevated cholesterol. Finally, Dr. Storjohann concluded that

Black appeared to have “marked deficits in his ability to understand, carry out, and

remember instructions in a work setting,” as well as “marked to extreme deficits in




                                           5
              Case: 18-12291    Date Filed: 02/27/2019   Page: 6 of 24


his ability to respond appropriately to supervision, coworkers, and work pressures

in a work setting.”

      Black returned to Dr. James at J.W. Stewart Neighborhood Clinic in August

2012, reporting that he stopped going to CED because his treating physician

“would not listen” to him.

      On April 30, 2013, Dr. June Nichols conducted a psychological evaluation

of Black. Black said that he stopped going to CED because a doctor there had

prescribed a medication—Seroquel—that kept waking him up at night. Black

indicated that medications were not extremely beneficial, but some had helped to

stabilize him. He appeared to be functioning in the average range of intellectual

ability. Dr. Nichols diagnosed Black with PTSD, panic disorder without

agoraphobia, major depressive disorder, COPD, high cholesterol, poor social

adjustment, and isolation. Dr. Nichols determined that his depression and anxiety

would interfere with his ability to remember and carry out work-related

instructions, but he would be able to handle his own funds and live independently.

She determined that it was too early to tell whether the treatment he received at

CED would provide the improvement he needed. Finally, Dr. Nichols assigned

Black a GAF score of 40.

      Dr. Richard Grant, the medical director at CED, signed one therapy session

evaluation on February 3, 2014. The evaluation indicated that Black presented


                                          6
              Case: 18-12291    Date Filed: 02/27/2019   Page: 7 of 24


with “fair” insight and judgment, “logical” thought processes, “appropriate”

behavior, and a “low” risk. It also indicated that Black had “inadequate” attention

and concentration and “poor” appetite, energy, and motivation. In a therapy

session note from June 24, 2014, Black indicated that he was doing “pretty good”

and had been “working some,” even though he kept forgetting to take his

medication. On November 17, 2014, Dr. Grant signed a Mental Health Source

Statement stating that Black could understand and carry out very short or simple

instructions but could not maintain attention, concentration, or pace for periods of

at least two hours, could not perform activities within a schedule, maintain regular

attendance, or be punctual within customary tolerances, could not sustain an

ordinary routine without special supervision, could not accept instructions or

respond appropriately to criticism from supervisors, and could not maintain

socially appropriate behavior or adhere to basic standards of neatness and

cleanliness. Dr. Grant indicated that Black’s limitations existed as of November

24, 2010, and that lethargy was a side effect of his medications.

                                  C. ALJ Hearing

      Black’s SSI application was denied on May 24, 2013. He then requested a

hearing before an ALJ. At the hearing on September 26, 2014, Black testified that

he was prevented from working due to his COPD, emphysema, bad right elbow,

and bad knees. He was also being treated for bipolar disorder, post-traumatic


                                          7
             Case: 18-12291     Date Filed: 02/27/2019   Page: 8 of 24


stress disorder (PTSD), and depression, which caused irregular sleep, inability to

concentrate, and forgetfulness. Black was supposed to take medications to help

with his conditions; he indicated on his SSI application that he was currently not

taking the medications because he had a hard time remembering, but that his

girlfriend would help him remember. Black stated that medication did help but

was not a complete fix. Black further testified that he had dropped out of school

early because his parents were not supporting him, and he and his two brothers

were being sexually molested. He said that when he left school, he was not

struggling and was making “pretty good grades.”

      A vocational expert (VE) testified that Black previously worked in heavy

unskilled work as a commercial cleaner, medium unskilled work as a kitchen

helper, medium skilled work as an auto mechanic, and light semi-skilled work as a

chauffeur. The VE testified that Black could not perform any of those past jobs

with his current limitations, but that he could perform the work of a production

assembler or packing line worker, which had classifications of light, unskilled

work. The VE testified, however, that absenteeism would not be tolerated in these

jobs. The ALJ asked the VE whether, if he were to find Black’s subjective

testimony credible and supported by the record, there would be any jobs that Black

could perform. The VE responded that there were not.




                                          8
              Case: 18-12291     Date Filed: 02/27/2019    Page: 9 of 24


      The ALJ issued a decision, determining that Black was not disabled since

January 3, 2013—the date he filed his SSI application. The ALJ held that the

record did not support a finding of “borderline intellectual functioning or less

intellectual ability,” despite the psychological evaluations of Dr. Storjohann. The

ALJ determined that Black’s impairments did not meet the severity of the

impairments listed in 20 C.F.R. §§ 416.920(d), 416.925, and 416.926 because

Black only had moderate restrictions in daily living, social functioning,

concentration, persistence, or pace, and had experienced no episodes of

decompensation. The ALJ discussed Black’s function report, noting that Black

indicated he had no problems with his personal care, was able to prepare some

food, was able to do some household chores, went outside three to four times a

week, could go out alone, was able to drive, and could pay bills and count change.

      The ALJ stated that Black’s hearing testimony regarding his mental health

symptoms was “vague and unpersuasive.” He noted that Black testified that he

slept excessively but could stay awake for one to two days at a time, that he started

but did not finish projects, struggled with anger, did not like to be around a lot of

people, and had panic attacks. The ALJ also noted that Black testified that he was

on medications for his symptoms, that his girlfriend helped him take them, and that

they helped alleviate his symptoms when he took them.




                                           9
             Case: 18-12291     Date Filed: 02/27/2019    Page: 10 of 24


      The ALJ stated that Black’s GAF score indicated that he had moderate to

moderately severe symptoms. The ALJ noted that the GAF rating served as

opinion evidence, which could be relied upon when it was consistent with other

evidence, how familiar the rater was with the claimant, and the rater’s expertise.

Accordingly, the ALJ afforded substantial weight to Black’s GAF ratings from

CED, which were in the moderate range, because they were consistent with the

record as a whole.

      The ALJ acknowledged that Black submitted a Mental Health Source

Statement by Dr. Grant without supporting documentation or indication as to

Black’s relationship with Dr. Grant. It was unclear how many times Dr. Grant

evaluated Black because, while it appeared that Dr. Grant was one of Black’s

treating psychiatrists at CED, Black’s individual therapy sessions appeared to be

with social workers and the treatment notes were unsigned. The ALJ determined

that the nature and extent of this treating relationship was not clear, and Dr.

Grant’s opinion was not consistent with or supported by the record, which only

reflected primarily moderate symptoms and limitations. Thus, the ALJ afforded

little weight to Dr. Grant’s opinion regarding Black’s abilities.

      The ALJ afforded only “limited weight” to Dr. Storjohann’s psychological

evaluation, finding it to be not consistent with the record. The ALJ noted that

Black acknowledged that his symptoms improved with medication, so Dr.


                                          10
             Case: 18-12291    Date Filed: 02/27/2019   Page: 11 of 24


Storjohann’s opinion—evaluating Black while he was not taking his medication—

was not consistent with the treatment record. The ALJ also noted that Dr.

Storjohann’s GAF score of 42 was inconsistent with the record and he was not a

treating physician.

      The ALJ determined that Black had the residual functional capacity (RFC)

to perform light work, except that: he could occasionally climb ladders, ropes, or

scaffolds, would be precluded from extreme temperatures, hazardous conditions,

and pulmonary irritants, was limited to the performance of repetitive tasks, to work

that required little to no judgment and required no more than simple work-related

decision, to occasional and casual interaction with the public and other employees,

and to work that dealt primarily with things as opposed to people. The ALJ

followed a two-step evaluation in which he first determined that Black’s medically

determinable impairments could reasonably be expected to cause some of the

alleged symptoms. The ALJ, however, also found that Black’s statements

concerning the “intensity, persistence, and limiting effects of these symptoms”

were not entirely credible. Specifically, the ALJ found inconsistencies related to

Black’s statements about his mental health symptoms corresponding to his history

of noncompliance with psychotropic medications which he reported helped control

his symptoms. Second, the ALJ determined that, although the evidence established

medical conditions capable of producing pain, substantial evidence did not support


                                         11
             Case: 18-12291    Date Filed: 02/27/2019    Page: 12 of 24


a conclusion that the objectively-determined medical conditions were so severe

that they could reasonably be expected to cause the disabling pain or other

limitations as Black described. The ALJ noted that Black’s inconsistent

statements, medical noncompliance, and vague and unpersuasive hearing

testimony all undermined his credibility and suggested that he was exaggerating

his symptoms and limitations for disability purposes.

      The ALJ concluded, based on the VE’s testimony, that Black was unable to

perform any past relevant work, but could successfully adjust to other work that fit

under the category of “representative light unskilled occupations.” Accordingly,

the ALJ concluded that Black had not been under a disability since the date he filed

his SSI application. The ALJ attached the list of exhibits that he considered when

making the determination.

                            D. Appeals Council Review

      Black requested Appeals Council review on April 30, 2015, arguing that the

ALJ’s decision was not supported by substantial evidence. He submitted to the

Appeals Council a supplemental brief to the Appeals Council. This brief contained

the results from a new psychological evaluation by Dr. David Wilson, which was

performed on August 13, 2015. The evaluation indicated that Black had a full

scale IQ of 70 and was in the borderline range of intellectual functioning, with

deficits in all areas especially working memory and processing speed. Dr. Wilson


                                         12
             Case: 18-12291     Date Filed: 02/27/2019   Page: 13 of 24


gave Black a GAF score of 40 and indicated that Black could not understand or

carry out short or simple instructions, could not maintain attention, concentration,

or pace for periods of at least two hours, could not perform activities within a

schedule or be punctual, could not sustain an ordinary routine without constant

supervision, could not respond appropriately to criticism, and that his limitations

existed as of January 3, 2013. Black also claimed to submit new evidence of CED

medical records from August 2014, which included therapy notes from three

different therapists. The notes summarized that Black was still exhibiting

symptoms of depression and anger but was feeling good and had discussed coping

skills with one of the therapists. Black argued that this new and material evidence

showed that he met the criteria for presumptive disability under Listing 12.05(C)

and (D), as it demonstrated that he had the requisite IQ and evidence of other

impairments that would impose an additional work-related functional limitation.

      The Appeals Council denied Black’s request for review, stating that it

“found no reason under [its] rules to review the [ALJ’s] decision.” The Council

wrote that it considered the reasons Black provided for why the ALJ’s decision

was wrong, “and the additional evidence listed on the enclosed Order of Appeals

Council,” but it did not find that the information provided a basis for changing it.

The attached “Order of Appeals Council” listed Black’s brief that he submitted to

the Appeals Council for review.


                                          13
              Case: 18-12291       Date Filed: 02/27/2019      Page: 14 of 24


                             E. Federal Court Proceedings

       Black then filed a complaint in district court, raising five issues for review:

(1) the Appeals Council improperly refused to consider Dr. Wilson’s psychological

evaluation because it was dated after the date of the ALJ’s decision; (2) the ALJ

failed to give proper weight to the opinion testimony of Dr. Grant, a treating

psychiatrist; (3) the ALJ improperly substituted his own opinion for that of Dr.

Storjohann, an examining psychologist; (4) the ALJ failed to state adequate

reasons for finding him not credible; and (5) the ALJ failed to assess the intensity

and persistence of his symptoms pursuant to Social Security Ruling (SSR) 16-3p.

       Black later moved for a sentence-four remand. He argued that remand was

appropriate because the Appeals Council improperly refused to consider the new

evidence from Dr. Wilson. Black argued that the Appeals Council denied review

of the new evidence because it related to a later time, but that this decision

constituted legal error because the new evidence was chronologically relevant as it

helped to shed light on his condition as it existed during the relevant time period. 2

Black attached the psychological evaluation performed by Dr. Wilson on August

13, 2015.




2
 Black argued that, even though the ALJ’s decision on October 11, 2013, was four months
before Dr. Wilson’s psychological evaluation, Dr. Wilson found that Black’s mental limitations
existed since November 1, 2010. Moreover, Black argued that Dr. Wilson based this evaluation
on medical records going back to 2010.
                                              14
             Case: 18-12291     Date Filed: 02/27/2019    Page: 15 of 24


      The Commissioner responded, arguing that Black failed to show that the

new evidence would provide a basis for changing the ALJ’s decision or that it

otherwise diminished the substantial evidence in the record that supported the

ALJ’s decision. Both parties subsequently gave consent to jurisdiction by a

magistrate judge to conduct further proceedings in the case and enter final

judgment. The magistrate judge affirmed the ALJ’s decision and denied Black’s

motion to remand. The magistrate judge determined the following: (1) based on

the Appeals Council’s inclusion of the brief that summarized Dr. Wilson’s report

in the record, it properly considered the evaluation in reviewing the ALJ’s decision

and substantial evidence supported a finding that Black’s limitations did not meet

the criteria for eligibility of benefits; (2) the ALJ provided good reasons for

affording Dr. Grant’s opinions little to no weight, which were supported by the

record showing Black’s negligence with regard to taking his medications and

responding to treatment and Dr. Grant’s minimal involvement in Black’s treatment

at CED; (3) substantial evidence supported the ALJ’s decision to give Dr.

Storjohann’s opinion limited weight; (4) substantial evidence supported the ALJ’s

decision to discredit Black’s testimony regarding the intensity, persistence, and

limiting effects of his symptoms; and (5) SSR 16-3p did not provide a basis for

remand here because it only applied prospectively and not to prior matters. The

magistrate judge also denied Black’s motion for remand under sentence four


                                          15
             Case: 18-12291     Date Filed: 02/27/2019   Page: 16 of 24


because the Appeals Council had adequately considered Dr. Wilson’s

psychological evaluation.

                                         II.

      An ALJ considers many factors when weighing medical evidence, including

whether an opinion is well-supported and consistent with the record. 20 C.F.R.

§§ 404.1527(d), 416.927(d). The ALJ will further consider factors such as whether

the physician examined or treated the claimant, and the length, frequency, and

nature of the treatment relationship. 20 C.F.R. § 404.1527(c). The ALJ must give

a treating physician’s opinion substantial or considerable weight unless there is

good cause to disregard the opinion. Winschel v. Comm’r of Soc. Sec., 631 F.3d

1176, 1179 (11th Cir. 2011). “Good cause exists when the: (1) treating physician’s

opinion was not bolstered by the evidence; (2) evidence supported a contrary

finding; or (3) treating physician’s opinion was conclusory or inconsistent with the

doctor’s own medical records.” Id. (internal quotation marks omitted). When

disregarding a treating physician’s opinion, the ALJ must clearly articulate the

reasons for doing so. Id. A preference also exists for the opinions of treating

physicians over consultative examinations or brief hospitalizations. Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). Nevertheless, a treating

physician’s report can be discounted if “it is not accompanied by objective medical




                                         16
              Case: 18-12291       Date Filed: 02/27/2019      Page: 17 of 24


evidence or is wholly conclusory.” Crawford v. Comm’r of Soc. Sec., 363 F.3d

1155, 1159 (11th Cir. 2004) (per curiam) (internal quotation marks omitted).

       The ALJ in the present case considered Black’s medical reports from various

treating physicians at a range of medical institutions. The ALJ assigned weight to

each report based on the totality of evidence in the record with respect to Black’s

medical history—including evaluations from other physicians and Black’s own

testimony. The ALJ properly gave little weight to the opinion of Black’s treating

physician, Dr. Grant, because good cause existed to discount his opinions. The

true nature of the treatment relationship between Dr. Grant and Black was vague

and unsupported by the record. 3 Moreover, the ALJ’s decision was supported by

substantial evidence because Dr. Grant’s opinions lacked explanations and were

not entirely consistent with his own notes or other evidence in the record.

       Similarly, the ALJ properly gave limited weight to Dr. Storjohann’s opinion

that Black had marked deficits in functional capabilities, as this opinion was not

consistent with the totality of the record.4 The ALJ noted that Black’s treatment

record showed a history of prescriptions for psychotropic medication that


3
  The Mental Health Source Statement that contained Dr. Grant’s opinion was submitted among
CED medical records, which included treatment and therapy session notes starting from 2008
signed by numerous other therapists besides Dr. Grant. Dr. Grant signed one treatment note in
February 2014, prior to the Mental Health Source Statement.
4
  Dr. Storjohann’s report was not entirely consistent with Black’s own testimony regarding his
performance in school, nor with other treatment notes from that same year. Dr. Storjohann gave
Black a GAF score (42) that was lower than Black’s average GAF score from CED (between 50
and 60).
                                              17
             Case: 18-12291     Date Filed: 02/27/2019   Page: 18 of 24


improved Black’s symptoms. At the time that Black saw Dr. Storjohann, he had

not been taking these medications. Moreover, Dr. Storjohann was not a treating

physician. Thus, the ALJ properly considered factors in weighing the medical

evidence from Dr. Storjohann’s evaluation.

                                         III.

      We review de novo the legal principles upon which an ALJ based his

decision; we review the resulting decision “only to determine whether it is

supported by substantial evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th

Cir. 2005) (per curiam). Substantial evidence is “less than a preponderance, but

rather such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Id.

      A claimant may present new evidence at each stage of the administrative

process that determines his social security or disability benefits. See 20 C.F.R.

§ 404.900(b); Hargress v. Soc. Sec. Admin., Comm’r, 883 F.3d 1302, 1308 (11th

Cir. 2018). “If a claimant presents evidence after the ALJ’s decision, the Appeals

Council must consider it if it is new, material, and chronologically relevant.” Id. at

1309. As we have previously stated,

             [e]vidence is material if a reasonable probability exists
             that the evidence would change the administrative result.
             New evidence is chronologically relevant if it “relates to
             the period on or before the date of the [ALJ’s] hearing
             decision.” The Appeals Counsel must grant petition for
             review if the ALJ’s “action, findings, or conclusion is
                                          18
             Case: 18-12291     Date Filed: 02/27/2019    Page: 19 of 24


             contrary to the weight of the evidence,” including the new
             evidence.

Id. (internal citations and quotation marks omitted). While the Appeals Council

has discretion not to review the ALJ’s denial of benefits, it must still consider any

new and material evidence in its decision to review. 20 C.F.R. §§ 404.967,

404.970(b); Falge v. Apfel, 150 F.3d 1320, 1324 (11th Cir. 1998).

      Merely acknowledging that the claimant submitted new evidence is not

sufficient, as the Appeals Council must “adequately evaluate” that evidence.

Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 784 (11th Cir. 2014) (internal

quotation marks omitted) (citing Epps v. Harris, 624 F.2d 1267, 1273 (5th Cir.

1980)). “Adequate evaluation,” however, does not require that the Appeals

Council provide a detailed discussion of a claimant’s new evidence when denying

a request for review. Id. In Mitchell, for example, the Appeals Council explained

“that it had considered Mitchell’s reasons for disagreeing with the ALJ’s decision

as well as his additional evidence” but stated—without a discussion of the

evidence itself—that “the information did not provide a basis for changing the

ALJ’s decision.” Id. at 782.

      At the time of the Appeals Council’s decision in Black’s case, Listing 12.00

in 20 C.F.R. Part 404, Subpart P, Appendix 1 described the requirements for

claiming mental disorders. Listing 12.00 stated that an individual claiming

intellectual disability must have, among other things, an impairment meeting the
                                          19
             Case: 18-12291     Date Filed: 02/27/2019    Page: 20 of 24


diagnostic description in the introductory paragraph of the relevant Listing. The

diagnostic description for intellectual disabilities in Listing 12.05 was a

“significantly subaverage general intellectual functioning with deficits in adaptive

functioning initially manifested during the developmental period” prior to age 22.

Beyond meeting the diagnostic description of Listing 12.05, a claimant also had to

meet the requirements of sections A, B, C, or D of Listing 12.05. 20 C.F.R. Part

404, Subpart P, Appendix 1 § 12.05 (2016). The requirements of Listing 12.05(C)

were: “[a] valid verbal, performance, or full scale IQ of 60 through 70 and a

physical or other mental impairment imposing an additional and significant work-

related limitation of function.” Id. § 12.05(C). A qualifying IQ score can create a

rebuttable presumption that the claimant has manifested deficits in adaptive

functioning prior to age 22; the Commissioner can rebut this presumption with

evidence relating to a claimant’s daily activities and behavior. Lowery v. Sullivan,

979 F.2d 835, 837 (11th Cir. 1992).

      Black argues that new evidence—Dr. Wilson’s evaluation—raised an issue

of eligibility under the presumptive disability criteria of Listing 12.05(C), which

required that a claimant present with a valid score IQ score of 60 to 70, inclusive,

along with evidence of additional mental or physical impairments. Black argues

that he satisfied these criteria because Dr. Wilson scored his IQ at 70 and he

suffered from “bipolar disorder with agoraphobia/psychosis, posttraumatic stress


                                          20
               Case: 18-12291        Date Filed: 02/27/2019        Page: 21 of 24


disorder, severe depression with suicidal ideation, auditory hallucinations, panic

disorder with panic attacks, attention deficit disorder, chronic obstructive

pulmonary disorder, shortness of breath, severe knee pain, hyperlipidemia, and

insomnia.” The ALJ had previously determined, based on substantial evidence in

the record, that Black did not qualify under Listing 12.05.

       The Appeals Council stated that it considered the new evidence submitted by

Black, which included the findings from the psychological evaluation by Dr.

Wilson performed after the ALJ’s decision. The Appeals Council, however, found

that the information did not provide a basis for changing the ALJ’s decision.5 The

Appeals Council was not required to provide a more in-depth explanation of its

decision to deny review. See Mitchell, 771 F.3d at 782. Therefore, the Appeals

Council properly denied review of the ALJ’s decision to deny Black SSI benefits.

                                               IV.

       We review de novo a district court’s determination whether remand is

necessary based on new evidence. Vega v. Comm’r of Soc. Sec., 265 F.3d 1214,


5
  For example, the low IQ score assigned by Dr. Wilson was inconsistent with the evidence that
Black left school in the eighth grade for family reasons rather than mental health issues and that,
before he left, he did well and had fairly good grades. This, along with the evidence regarding
Black’s daily life and activities, undermined the presumption that Black suffered from
intellectual disability as required by Listing 12.05(C). Black’s function report indicated that he
had no issues with personal care, did not need special reminders to take care of his personal
needs, was able to prepare some food, did some household chores, went outside alone several
times a week, was able to drive and grocery shop and handle money. Moreover, the ALJ had
determined that Black’s average GAF scores did not constitute evidence of a physical or other
mental impairment that imposed a significant work-related limitation of function.
                                                21
             Case: 18-12291     Date Filed: 02/27/2019   Page: 22 of 24


1218 (11th Cir. 2001). A district court is permitted to remand an application for

benefits to the Commissioner by sentence four or sentence six of 42 U.S.C.

§ 405(g); each sentence “remedies a separate problem.” Ingram v Comm’r of Soc.

Sec. Admin., 496 F.3d 1253, 1261 (11th Cir. 2007). The fourth sentence of

§ 405(g) gives the federal court the power to affirm, modify, or reverse the

decision of the Commissioner if it finds that the ALJ’s decision is not supported by

substantial evidence, or that the Commissioner or ALJ applied relevant law

incorrectly. Jackson v. Chater, 99 F.3d 1086, 1091–92 (11th Cir. 1996). The sixth

sentence of § 405(g) provides the district court with the power to remand a benefits

application to the Commissioner for the taking of additional evidence only when

the claimant has shown that there is new, material evidence for which he had good

cause for his failure to present. Id. at 1092. Remand is appropriate under sentence

four when the Appeals Council did not adequately consider the additional evidence

and is appropriate under sentence six when the evidence has been submitted to the

federal court for the first time. Ingram, 496 F.3d at 1268.

      Black argues that the district court improperly denied his request for a

sentence-four remand because the Appeals Council erred in refusing to consider

newly presented evidence—that is, the psychological evaluation from Dr. Wilson.

The Appeals Council did not err. As we have previously noted, the Appeals

Council stated that it considered the new evidence submitted by Black and was not


                                         22
             Case: 18-12291      Date Filed: 02/27/2019   Page: 23 of 24


required to provide a more in-depth explanation of its decision to deny review.

The ALJ’s decision did not lack substantial evidence, nor did the ALJ apply

relevant law incorrectly. Thus, the district court did not err in denying Black’s

request for a sentence-four remand.

                                          V.

      An appellant abandons a claim when he either makes only passing

references to it or raises it in a perfunctory manner without supporting arguments

and authority. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir.

2014). Black makes conclusory statements that the district court relied on post hoc

rationalizations to affirm the ALJ’s decision, but he does not provide facts to

support these conclusions. Black may be attempting to argue that the district court

incorrectly determined that the Appeals Council considered Dr. Wilson’s report

even though the report was omitted. Black, however, is incorrect here—the details

of the report were included in the record before the Appeals Council, and thus it

was properly considered. Black does not provide any other evidence of

rationalizations that the district court improperly used, and thus he has abandoned

any argument regarding the district court’s reliance on post hoc rationalizations

because he failed to adequately present his argument on appeal. Accordingly, we

affirm the district court’s decision.




                                          23
             Case: 18-12291     Date Filed: 02/27/2019    Page: 24 of 24


                                         VI.

      We affirm the district court’s decision with respect to all issues raised in this

case. The ALJ, in considering the entirety of the record, gave little weight to the

opinions of Drs. Grant and Storjohann; as the ALJ noted, the evaluations from

these doctors were inconsistent with the record as a whole. The ALJ properly

exercised its discretion to make this determination. The Appeals Council

considered new evidence from Black regarding his mental status but properly

determined—in light of all of the evidence in the record—that the new evidence

did not provide a basis to change the ALJ’s decision, and therefore denied review

of the ALJ’s decision. Because the Appeals Council noted that it had considered

the details of Dr. Wilson’s evaluation, the district court did not err in denying

Black’s request for a sentence four remand. Finally, Black abandoned his claim

that the district court erred in affirming the ALJ’s decision.

      AFFIRMED.




                                          24